Citation Nr: 9933829	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-12 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 23, 1996, 
for dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1976 to July 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted the appellant entitlement to DIC 
and assigned an effective date of January 23, 1996.


FINDINGS OF FACT

1.  The veteran died in September 1991.

2.  The appellant applied for DIC on January 23, 1996.

3.  The appellant had not made an informal claim for DIC 
within the year preceding the filing of her formal 
application on January 23, 1996.

3.  DIC was awarded effective January 23, 1996.


CONCLUSION OF LAW

An effective date prior to January 23, 1996, for entitlement 
to DIC is not warranted.  38 U.S.C.A. § 5110(d)(1) (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that the use of the 
statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive.  Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

In this case, the facts are not in dispute.  The veteran died 
in September 1991.  At the time of his death, he did not have 
any service-connected disabilities.  In September 1991, the 
RO received an application for burial benefits signed by the 
appellant.  In a letter to a funeral service dated in October 
1991, a copy of which was sent to appellant, the RO advised 
that it had determined that the veteran's death was not due 
to a service-connected disability.  In December 1991, the 
appellant, as the veteran's surviving widow, filed a tort 
claim against the Government for damages for his wrongful 
death due to alleged negligent medical treatment.  The claim 
was settled in September 1993 for $100,000.  The RO was 
advised in February 1994 that the tort claim had been filed 
and settled.  Thereafter, in March 1994, the RO provided the 
appellant an application form for DIC and advised her that 
unless a claim for DIC were received within one year of the 
veteran's death, such benefits would be payable only from the 
date the Department of Veterans Affairs (VA) received a claim 
for such benefits.  In January 23, 1996, the appellant filed 
a claim for DIC.  In a September 1996 rating decision, the RO 
awarded DIC, effective from January 23, 1996.  The appellant 
has testified that she contacted a state veterans service 
organization in September 1991 soon after the veteran's 
death.  She has asserted that she was advised that she should 
not apply for DIC because her income from benefits 
administered by the Social Security Administration was too 
high.  She also testified that in 1993 or 1994 she called the 
VA through a toll-free telephone number and was advised that 
she should wait to apply for benefits until her daughter had 
attained the age of 16 years, as the appellant's Social 
Security benefits would be reduced at that time.  A review of 
the applicable law and regulations follows.

Upon receipt of notice of death of a veteran, it is mandated 
that the appropriate application form will be forwarded for 
execution by or on behalf of any dependent who has apparent 
entitlement to pension, compensation, or dependency and 
indemnity compensation. 38 U.S.C.A. § 7722, 38 C.F.R. § 
3.150(b).

Unless specifically provided otherwise, the effective date of 
an award based on a claim for DIC shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 1991).  The applicable exception 
is found at 38 U.S.C.A. § 5110(d)(1), which provides that the 
effective date of an award of DIC for which application is 
received within one year from the date of death shall be the 
first day of the month in which death occurred.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, the application will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1999).  Therefore, under certain circumstances, the date of 
the informal claim must be accepted as the date of the claim 
or application for the purpose of determining an effective 
date.

In light of the foregoing, the question before the Board is 
when did the appellant make her claim for DIC.  The 
appellant, at least by implication, has asserted that her 
telephone inquiries in September 1991 to a veteran's service 
organization, her application for burial benefits, her tort 
claim against the Government, and her telephone inquiry to 
the a VA counselor in 1993 or 1994 constituted informal 
claims for DIC.  Alternatively, she has asserted that she 
would have made an earlier application for DIC if she had not 
been wrongly advised to defer such application by personnel 
at the veterans service organization and in VA.

The Board has considered the appellant's assertions and finds 
they are without legal merit.  The appellant's communication 
by telephone with a veteran's service organization several 
days after her husband's death did not constitute an informal 
claim for DIC.  See KL v. Brown, 5 Vet App.  205 (1993) (when 
veteran sought assistance from a VA outreach center for 
depression, substance abuse and domestic, marital, housing 
and vocational problems, he did not file an informal claim 
for post-traumatic stress disorder as there was no intent on 
the part of the veteran to apply for benefits, and thus the 
effective date for benefits was date that the actual claim 
was filed).

The appellant's application for burial benefits was not an 
application for DIC.  Shields v. Brown, 8 Vet. App. 346 
(1995).  In Shields, as in this case, the widow did not 
respond to a question on the burial benefits application 
pertaining to whether she was claiming that the veteran's 
death was due to service-connected disability.  Also, the 
appellant's telephone inquiry to VA for information 
concerning DIC was not an informal claim for benefits 
administered by VA.  See Westberry v. West, 12 Vet. App. 510 
(1999). (a telephone call to VA from the veteran's widow in 
which she reported his death and asked a VA benefits 
counselor what she should do to get widow's benefits, was no 
more than a request for information, and was not an informal 
claim).

It is apparent from the claims folder that the RO was 
informed in September 1991 that the veteran had died.  
However, such information, by itself, is not an informal 
claim for DIC.  See Westberry, supra (VA was not obligated to 
provide veteran's wife with an application for death pension 
benefits, where there was information in the claims file at 
the time of his death which showed that the widow had no 
apparent entitlement to such benefits).  At the time of the 
veteran's death, the information in the claims file indicated 
that he did not have any service-connected disability.  The 
claims file contained no indication that the veteran's death 
was the result of VA medical or surgical treatment.  His 
widow then had no apparent entitlement to DIC.

The appellant has asserted that she was wrongly advised by a 
VA counselor in 1994 to defer her application for DIC.  She 
has asserted by implication that she would have applied 
sooner than January 1996 had she not received the wrong 
advice.  In Westberry, the appellant had testified that she 
had been advised during a telephone inquiry to a VA benefits 
counselor that she was not eligible for "widow's benefits."  
She asserted in her notice of disagreement that she "was 
denied 6 yrs of widow's benefits [she] would have otherwise 
been able to receive."  The Court held that it was not 
arbitrary, capricious, or an abuse of discretion for the 
Board to find that the widow's telephone call was merely an 
inquiry for information and did not constitute an informal 
claim, as there was no apparent entitlement to benefits.  
Erroneous advice given by a VA benefits counselor as to a 
widow's eligibility for DIC does not entitle the appellant to 
an earlier effective date where the statute specifically 
provides that the effective date is the date of application.  
See McTighe v. Brown, 7 Vet. App. 29 (1994).

The Board finds that the appellant did not inquire about her 
eligibility for DIC until some time in 1994 after her receipt 
of a letter from the RO which included an application for 
DIC.  Assuming, without finding that her telephone inquiry in 
1994 was an informal claim, she did not make a formal 
application for benefits within the ensuing year.  She did 
not file an application for DIC until January 23, 1996.

By statute, an earlier effective date for the award of 
entitlement to DIC cannot be allowed.  Thus, there is no 
basis upon which to assign an effective date prior to the 
receipt by the RO of the formal application for DIC.  The 
Board concludes that the claim of entitlement to an effective 
date prior to January 23, 1996, for entitlement to DIC has no 
basis under the law.  In circumstances such as this, where 
the law is dispositive, the claim may be denied because of 
the absence of legal merit or the lack of entitlement under 
law.  See Sabonis, supra.


ORDER

Entitlement to an effective date prior to January 23, 1996, 
for DIC is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

